OPINION — AG — ** PRIVATE ATTORNEY — HIRE — BOARD OF COUNTY COMMISSIONERS ** QUESTION: WHEN AN APPEAL IS TAKEN FROM AN ACTION OF THE BOARD OF COUNTY COMMISSIONERS BY THE COUNTY ATTORNEY (DISTRICT ATTORNEY), MAY THE BOARD OF COUNTY COMMISSIONERS HIRE LEGAL COUNSEL (ATTORNEY, LAWYER) FROM COUNTY FUNDS IN ORDER TO REPRESENT THEM IN SUCH AN APPEAL ? — NEGATIVE (PRIVATE COUNSEL, EMPLOY, PUBLIC MONEY, EXPENDITURE, COURT) CITE: 19 Ohio St. 185 [19-185], 19 Ohio St. 187 [19-187], 19 Ohio St. 431 [19-431] 22 Ohio St. 859 [22-859] (JAMES P. GARRETT)